Johnson J.
delivered the opinion of the Court.
We concur with the presiding Judge on the ground upon which he has put this case. Besides which, it may be remarked, that the property first levied on being left in the possession of Sherbut, it is clear, that as to him the levy was-no satisfaction ; and not being a satisfaction as to him, we cannot perceive how it could be so regarded as to the plaintiff. The defendant was not bound to him by any contract, nor did he in law owe him any service; and the execution being unsatisfied, he had the right to levy on the plaintiff’s property.
Motion refused.